Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed March 15, 2021.

Information Disclosure Statement
The information disclosure statement filed December 12, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the Japanese Patent Publication 7010073A referred to therein has not been considered.
	Additionally, US references 2551780, 840836 and 5336317 have not been considered because the inventors provided in the IDS does not agree with the inventors in the references.

Election/Restrictions
Applicant’s election of Group V in the reply filed on August 24, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2020.

Drawings
The drawing correction filed March 15, 2021 has been approved.

Claim Objections
Claim 16 is objected to because it fails to further limit the claims from which it depends.  How does claiming the combination of the hatch and the bulk material container further limit the hatch?  It is suggested the applicant re-write claim 16 as an independent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
directly coupled to the powered lock actuator.  See figure 17 which shows the lock pivot 123 only coupled directly to the hook member 121 and the projection walls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk (US 7055440) in view of Matye (US 6293051).  Sisk discloses an openable and closable hatch for a bulk material container, said hatch comprising: 
a base 7 configured to be coupled around an opening in the bulk material container, said base defining a base opening (not numbered, but shown in figure 3) generally corresponding to the opening in the bulk material container; 
a cover 9 having;
a first side portion (labeled below) and a second side portion (labeled below) spaced from said first side portion, said first side portion pivotably coupled to said base 7, and said cover positionable between an open configuration, as shown in figure 3, wherein said base opening is substantially uncovered, and a closed configuration, as shown in figure 2, wherein said base opening is substantially covered by said cover; 
a disc-shaped portion (labeled below) covering said base opening when said cover is positioned in said closed configuration, said disc-shaped portion extending from said first side portion to said second side portion; and 
a latch 49, 55.
inter alia, a pair of spaced apart projection walls, a projection extending radially outwardly from the base.
However, Matye discloses a hatch comprising a pair of spaced-apart projection walls 34, 36 extending upwardly from a disc-shaped portion (labeled below) of a cover 20 at a second side portion (labeled below), wherein said spaced-apart projection walls extend laterally outboard of said disc-shaped portion at said second side portion; 
a projection 38 extending radially outwardly from said base and positioned below said second side portion of said cover in said closed configuration; and 
a locking device 30, 32, 62 coupled directly to said second side portion of said cover, said locking device comprising: 
a powered lock actuator 62 positioned atop said second side portion of said cover; 
a lock pivot 32 positioned above said projection when said cover is positioned in said closed configuration, said lock pivot extending between and supported by said projection walls at a location that is laterally outboard of said disc-shaped portion; and 
a latch 30 pivotably coupled to said lock pivot 32 and adapted to selectively move between a deployed position and a retracted position in response to said powered lock actuator; 
wherein said powered lock actuator 62 and at least a portion of said latch 30 are mounted between said projection walls 34, 36; 
wherein, when said latch 30 is moved to said deployed position, a distal end portion of said latch 30 extends below and engages said projection 38 to lock said cover in said closed configuration; and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Sisk with powered lock actuators, as taught by Matye, to more securely hold the cover in a closed position.

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk in view of Matye as applied to claim 1 above, and further in view of Matye et al. (US 5937581).  Sisk discloses an annular lip (not numbered, but shown in figure 8) at an upper portion of said base 7, said annular lip defining an upper portion of said base opening; a downwardly-facing annular channel 61 disposed in a lower surface of said cover 9, said annular channel configured to receive said annular lip of said base when said cover is positioned in said closed configuration; and an annular seal 63 disposed inside of said annular channel and configured to engage said annular lip.
Sisk, as modified above, is silent concerning the annular seal being configured to engage said annular lip in a direction that is generally perpendicular to the longitudinal axis of said annular lip.
However, Matye et al. discloses an annular seal 32 (fig. 3) disposed inside of an annular channel (not numbered, but shown in figure 3) and configured to engage an annular lip (not numbered, but shown in figure 3) in a radially inward direction (claim 8);

wherein said seal 32 comprises a pneumatic inflatable seal (claim 10);
wherein an air conduit 32A passes through said disc-shaped portion and is in fluid communication with said pneumatic inflatable seal (claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Sisk, as modified above, with a seal, as taught by Matye et al., to provide a more secure seal between the annular lip and the cover.
	With respect to claim 12, Sisk, as modified above, discloses a pivot rod 21 (fig. 3) coupled to said cover 9 and to said base 7, said pivot rod having a longitudinal axis and being pivotable about the longitudinal axis and relative to said base; and a pivot motor 35 operable to rotate said pivot rod and said cover together about the longitudinal axis of said pivot rod.
With respect to claim 13, Sisk, as modified above, discloses a seal actuator 83 operable to cause said pneumatic inflatable seal to inflate and deflate.
	With respect to claim 14, Sisk, as modified above, discloses a sequencing controller 71, 101 in electronic communication with powered lock actuators 55, said pivot motor 35, and said seal actuator 83, wherein when said cover 9 is positioned in said closed configuration, said sequencing controller is operable to (i) activate said seal actuator to deflate said pneumatic inflatable seal and activate said powered lock actuator to move said latch to said retracted position in response to a first user input at 
	With respect to claim 15, Sisk, as modified above, discloses that when said cover 9 is positioned in said open configuration, said sequencing controller is operable to (iii) activate said pivot motor to move said cover to said closed configuration in response to a third user input at said controller 101, and (iv) activate said powered lock actuator to move said latch to said deployed position, and activate said seal actuator to inflate said pneumatic inflatable seal in response to a fourth user input at said controller.
	With respect to claim 16, Sisk, as modified above, discloses a bulk material container T, wherein said bulk material container is a portable vehicle-mounted bulk material container, and the sequencing controller is mountable in a cab of a vehicle coupled to said portable vehicle-mounted bulk material container.

    PNG
    media_image1.png
    1621
    1084
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1747
    1092
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2, 3, 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the latch comprising an upper portion directly coupled to the extendable shaft.  See claim 2, lines 3-4.  Also, the prior art of record fails to teach the projection walls extend laterally outboard of the disc-shaped portion further than the latch.  See claim 6, lines 3-4.

Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the projection walls extend laterally outboard of the disc-shaped portion further than the latch.  See claim 17, lines 47-48.


Response to Arguments
March 15, 2021 have been fully considered but they are not persuasive.
With respect to the applicant’s comments concerning Matye ‘051, the examiner respectfully disagrees.  Since the applicant has recited a disc-shaped portion, any part of the cover 20 can be considered to be the disc-shaped portion.  The examiner has interpreted the disc-shaped portion as being radially inside the outer perimeter of the cover 20 as shown in the annotated figure 3 above.  With this interpretation, the lock pivot extends between and is supported by the projection walls at a location that is laterally outboard of the disc-shaped portion.  Additionally, the power lock actuator 62 is mounted between the projection walls.  Element 62 can be considered to be a power lock actuator since is powered and actuates the lock.  Finally, the locking device 30, 32, 62 is directly coupled to the second side portion of the cover as shown in the annotated figure 3 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634